DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
This Non-Final action is in reply to the amendments entered with the RCE.
Claims 1, 5, and 24 have been amended.
Claims 26-47 were previously canceled.
Claims 48-49 are added as new.
Claims 1-25 and 48-49 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments and remarks are sufficient to overcome the 112 and 101 rejections previously raised.  Those rejections are respectfully withdrawn.  The claims are considered to be directed towards an electronic querying process, not an abstract idea, the limitations recited are considered to be integrated into a 
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 22 April 2021 have been fully considered but are not persuasive.
Regarding the 102/103 rejections, applicants arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 12-13 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Flinn et al. (US 2007/0112712).
As per Claim 1 Subbloie teaches:
A computer-based method, comprising: 
providing a network accessible computer system comprising at least one computer processor coupled to at least one storage medium and computer program code configured for storage therein and execution thereby; and executing the computer program code to perform the method (Subbloie Pg. 4 and Fig. 1-3 illustrate a network accessible system comprising processor and medium with executable instructions), including: 
establishing an electronic profile for one or more users from an entity (Subbloie Fig. 5 item 118 illustrates the customer master file, Pg. 8 lines 5-15 describes storing consumer specific information, Pg. 19 describes the customer master file including name, address, preferences, history and profile); 
establishing an electronic supplier profile for each of a plurality of suppliers, each supplier profile comprising a set of supplier keywords (Subbloie Fig. 5 item 114 illustrates the vendor attributes file, Pg. 9 lines 7-20 describes storing vendor specific information, Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service, etc.); 
generating an electronic request for information (RFI)  for performing an electronic search of supplier information, the RFI comprising a set of user specified RFI keywords corresponding to a project (Subbloie Fig. 1 item 23, Fig. 4 item 100, Fig. 6 item 130-132 illustrates generating an RFI with specific needs or keywords including the type of product or service, Fig. 7A-C item 160 and 162, Pg. 3 lines 21-31 describes  the ability to search available vendors, Pg. 6 line 3-4 describes generating queries for any type of information being requested, Pg. 10 describes generating request including keywords, Pg. 18 describes attributes provided in an RFI, as is further described in at least Pg. 20, 22); and 
electronically processing the RFI, including performing keyword matching between the RFI keywords and at least one keyword of the set of supplier keywords of one or more supplier profiles one or more of the supplier profiles (Subbloie Fig. 1, 7A-C illustrate processing the RFI by matching to determine a product or supplier matching the needs and keywords provided, Pg. 10 describes performing the query processing to match the keywords with the stored information, Pg. 17 describes the matching system using the vendor attributes and customer files to find matching vendors and/or products, Pg. 18 describes a set of attributes provided in an RFI used to find matching vendors and products, as is further described in at least Pg. 20, 22,  and 
generating a list of candidate suppliers for the project based on the keyword matching; and (Subbloie Fig. 7A-C illustrates listing the various recommendations, Pg. 10 describes generating a list of vendors for the 
Subbloie does not explicitly recite that the method is supplier knowledge management, that the candidate list is generated by matching client tags in profiles, or displaying the client tags for filtering supplier profiles.  However, Flinn teaches adaptive knowledge lifecycle management for delivering adaptive knowledge lifecycle management services.  Flinn further teaches:
providing a network accessible computer system comprising at least one computer processor coupled to at least one storage medium and computer program code configured for storage therein and execution thereby; and executing the computer program code to perform the computer-based supplier knowledge management method (Flinn in at least [0007, 0105-0107 and 0123] describes managing supplier knowledge assets via the structures illustrated in at least Figs. 6 and 7)
generating a list of candidate suppliers for the project based on the keyword matching and further based on one or more client tags in the one or more supplier profiles (Flinn in at least [0029, 0033, 0036, 0048-0049, 0076, 0092] describes determining potential suppliers by analyzing profile information and tagged information through knowledge acquisition services that filter content based on relevance or other meta information) ; and
displaying at a computer screen the client tags for filtering the plurality of suppliers (Flinn in at least [0029, 0033, 0036, 0048-0049, 0076, 0092, 0107] .
Therefore, it would be obvious to one of ordinary skill in the art to modify the RFI to profile data matching and keyword matching processes taught by Subbloie to include the techniques for knowledge management because the use of knowledge management techniques to derive and access supplier matches to project RFIs enables well organized knowledge collections without requiring ongoing manual efforts that can be utilized on-demand (Flinn [0005-0008]).
As per Claim 2 Subbloie further teaches:
wherein the RFI identifies one or more RFI service type for the project and each supplier profile includes one or more supplier good or service type, and processing the RFI includes good and/or service type matching that determines the list of candidate suppliers as suppliers having a good or service type matching an RFI service type (Subbloie Fig. 6 item 130-132 illustrates generating an RFI with specific needs including the type of product or service, Fig. 7A item 160, Pg. 3 line 21-31 describe submitting requests to a number of selected vendors of a given product or service, Pg. 10 describes entering a specific product type or service into the request, as is further described in at least Pg.18,  20, 22).  
As per Claim 3
executing the computer program code to perform the method further includes performing, by the system, the good or service type matching before the keyword matching and the keyword matching is only performed on supplier profiles having a good or service type match (Subbloie Fig. 6 item 130-132 illustrates generating an RFI with specific needs including the type of product or service, Pg. 3 line 21-31 describe submitting requests to a number of selected vendors of a given product or service, as is further described in at least Pg. 18, 20, 22).  
As per Claim 12 Subbloie further teaches:
wherein establishing the electronic profile for one or more users from an entity includes listing a set of preferred suppliers in association with the entity (Subbloie Pg. 19 describes the customer master file including name, address, preferences, history and profile, Pg. 20 describes determining a set of vendors which carry chosen brands, i.e. preferred suppliers for a type of product).  
As per Claim 13 Subbloie further teaches: 
wherein establishing the electronic profile for one or more users from an entity includes listing a set of preferred suppliers in association with the user (Subbloie Pg. 19 describes the customer master file including name, address, preferences, history and profile, Pg. 20 describes determining a set of vendors which carry chosen brands, i.e. preferred suppliers for a type of product).
As per Claim 48 Subbloie does not teach but Flinn further teaches: 
further including providing a concierge module that learns from historic request patterns and stores results from the historic request patterns for future use in generating the list of candidate suppliers (Flinn in at least [0004, 0029, 0033, 0038, 0041-0042, 0058, 0084-0085] describe modules that utilize historic patterns and store results for future use).
Flinn is combine based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 49 Subbloie further teaches: 
wherein the concierge module comprises an automated component and a manual component, wherein the automated component learns from historic request patterns to recommend appropriate suppliers and the manual component enables a user to monitor system-generated recommendations and assist where results of the automated component are insufficient (Flinn in at least [0004, 0029, 0033, 0038, 0041-0042, 0058, 0084-0085] describe modules that utilize historic patterns and makes adaptive recommendations with built in learning capabilities as is illustrated in at least Fig. 1 while also enabling customized continuous information acquisition and evaluating them continuously).
Flinn is combine based on the reasons and rationale set forth in the rejection of Claim 1 above.
Claims 4-11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Flinn et al. (US 2007/0112712) further in view of Kenedy et al. (US 2010/0063835).
As per Claim 4 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, 
wherein performing the keyword matching includes calculating a keyword matching score for each of the one or more supplier profiles (Kenedy [0062] describes scoring providers based on preferred features that are also associated with the candidate provider, as is further described in at least [0063-0067, 0070] which describing using different scores and a degree of similarity).  
	Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine candidate suppliers based on matching keywords with suppliers profiles including competency information to include the ability to evaluate the degree of matching with a score that can be used to order the results because each of the elements were know, but not necessarily combined as claimed. The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By scoring and ranking the matches, including information related to the specialty or competency of a provider, the combination enables a quantitative evaluation of the degree of matching which will provide more optimized results which better meet the needs or desires of the requesting users.
As per Claim 5
wherein each supplier profile further includes the one or more of the client tags and/or a supplier description, and performing the keyword matching for a supplier includes: determining matches between RFI keywords and the client tags in the supplier profile; and/or determining matches between the RFI keywords and the supplier keywords in the supplier profile; and/or determining matches between the RFI keywords and the supplier description in the supplier profile (Subbloie Pg. 17 describes the matching system using the vendor attributes and vendor attribute file and customer files to find matching vendors and/or products according to stored information and inputs from the request).  
As per Claim 6 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein performing the keyword matching for the supplier profile includes: calculating a supplier tag score based on a number of matches between the RFI keywords and the client tags in the supplier profile; and/or calculating a supplier keyword score based on a number of matches between the RFI keywords and the supplier keywords in the supplier profile; and/or calculating a supplier description score based on a number of matches between the RFI keywords and the supplier description in the supplier profile (Kenedy [0062-0070] describes performing keyword matching between requested keywords and preferred providers using preferences and scoring different features to .
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 7 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein: calculating the supplier tag score for the supplier profile includes summing the number of matches between the RFI keywords and the client tags in the supplier profile; and/or calculating the supplier keyword score for the supplier profile includes summing the number of matches between the RFI keywords and the supplier keywords in the supplier profile; and/or  3Attorney Docket No.: TBK-003US Applicant(s): Stephany Lapierre Preliminary Amendment Filed October 19, 2018 calculating the supplier description score for the supplier profile includes summing the number of matches between the RFI keywords and the supplier description in the supplier profile (Kenedy [0062-0070] describes calculating scores by determining a degree of similarity from different scored features in a set into a prioritized and ranked ordering of results).
 	Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 8 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches by 
wherein the method includes calculating the keyword matching score for a supplier profile by summing at least two of the supplier tag score, the supplier keyword score, and the supplier description score (Kenedy [0062-0070] describes calculating scores by determining a degree of similarity from different scored features in a set into a prioritized and ranked ordering of results).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 9 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein generating the list of candidate suppliers includes ordering the list of candidate suppliers based on the keyword matching scores (Kenedy [0062-0070] describes generating a ranked list from the degree of similarity scores).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 10 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
calculating a keyword matching score for each supplier on the list of candidate suppliers includes associating a numerical value for each keyword match between an RFI keyword and a supplier keyword from the corresponding supplier profile (Kenedy [0062-0070] describes calculating a degree of similarity score between the providers’ profile and the request keywords).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 11 Subbloie describes a product matching algorithm but neither Subbloie nor Flinn explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein calculating a keyword matching score for each supplier includes accumulating the numerical values for each supplier based on the keyword matching for the corresponding supplier profile (Kenedy [0062-0070] describes calculating a degree of similarity score between the providers’ profile and the request keywords).
.  
As per Claim 23 Subbloie further teaches:
further comprising: the system providing electronic mechanisms enabling a supplier to add a set of keywords representing supplier features as supplier keywords (Subbloie Fig. 1 item 23, Fig. 4 item 100, Fig. 6 item 130-132 illustrates generating an RFI with specific needs or keywords including the type of product or service, Fig. 7A-C item 160 and 162, Pg. 3 lines 21-31 describes  the ability to search available vendors, Pg. 6 line 3-4 describes generating queries for any type of information being requested, Pg. 10 describes generating request including keywords, Pg. 18 describes attributes provided in an RFI, as is further described in at least Pg. 20, 22).  
	Subbloie describes supplier attributes but neither Subbloie nor Flinn explicitly recite that they include vendor competencies.  However, Kenedy teaches in at least [0062] that service providers can be designated as preferred and the providers can be defined by specialty, i.e. competencies.
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 25 Subbloie/Flinn does not teach by Kenedy further teaches:
wherein the supplier profiles are in the field of healthcare and supplier competencies are related to healthcare goods and/or services and/or goods and/or services useful to healthcare providers (Kenedy [0062-0064] describe using supplier or provider profiles in the healthcare field and the competencies .
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
Claims 14-18 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Flinn et al. (US 2007/0112712) further in view of Ganesamoorthi et al. (US 2016/0188601), hereinafter “Ganes”.
As per Claim 14 Subbloie Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service offered, etc., i.e. a description of services offered…and contact information.  Neither Subbloie nor Flinn explicitly recite peer endorsement tags.  However, Gaines teaches a system and method for ranking health related content.  Gaines further teaches:
wherein the supplier profile comprises … peer endorsement tags (Ganes [0036-0037] describes the ability to include an authority score as an indicator used when evaluating healthcare content, the authority score can be a peer review by another medical expert, thus the process can maintain a list of highly rated hospitals, agencies or entities, i.e. a supplier profile includes a peer endorsement tag).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to store a supplier profile which contains information about a provider’s content being matched to a requestor or their information to include techniques for utilizing a peer review or peer endorsement as a criteria for evaluating content 
As per Claim 15 Subbloie Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service offered, etc.  Neither Subbloie nor Flinn explicitly recite a mechanism for tagging the profile with word tags for endorsements.  However, Ganes further teaches:
further comprising: the system providing mechanisms to enable user tagging of a supplier profile, wherein a tag is a word tag applied to the supplier profile as an electronic endorsement of the supplier via its supplier profile (Ganes [0034, 0036-0043, 0063, 0066] describe the ability to utilize speech and word tagging within a profile when matching content between two elements including the ability to add an endorsement such as a peer review or authority score by another health professional).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to store a supplier profile which contains information about a provider’s content being matched to a requestor or their information to include techniques for utilizing a peer review or peer endorsement and tagging that information in a profile 
As per Claim 16 Subbloie further teaches:
further comprising: first pass sorting the list of candidate suppliers, including putting preferred suppliers above other suppliers (Subbloie Pg. 20 describes the ability to determine a set of vendors which carry the chosen brands, then continuing with the matching process, i.e. a first pass including preferred suppliers or vendors carrying a particular product type).  
As per Claim 17 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. Neither Subbloie nor Flinn teach ranking the results based on scores, however, Kenedy further teaches:
further comprising: second pass sorting the list of candidate suppliers, including determining a tag matching score for each supplier and ordering suppliers based on the tag matching score, with a supplier having the highest score above suppliers with lower scores (Ganes teaches in at least [0023, 0036-0042, 0058-0069] describe the ability to generate matching scores for any type of content including an authority score which is based on a tagged peer review or 
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.
As per Claim 18 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results.  Neither Subbloie nor Flinn explicitly recite using endorsement tags.  However, Ganes further teaches:
wherein second pass sorting includes, if two or more suppliers tag scores match, sorting based on a number of client endorsements for each tag for each supplier, with the supplier having the highest number above the other suppliers (Ganes using specified weightings when evaluating authority, social popularity content, manual  or any other score, the filtering processes can remove content based on anchor text or process a search including specific keywords and pattern matching [0023, 0032-0033, 0036-0042] specifically when equal ranks are determined additional weightings, criteria or iterations can be used to order the resulting content).
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.  
As per Claim 24 Neither Subbloie/Flinn explicitly recite adding an endorsement tag to a profile.  However, Ganes further teaches:
selecting a button or other user input device, wherein in response to selecting the button or other input device the supplier profiles enable a user to recommend the supplier by adding an endorsement tag to the supplier profiles .  
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Flinn et al. (US 2007/0112712) further in view of Ganesamoorthi et al. (US 2016/0188601), hereinafter “Ganes” further in view of Kenedy et al. (US 2010/0063835).
As per Claim 19 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. None of Subbloie, Flinn or Ganes teach but Kenedy further teaches:
further comprising: third pass sorting the list of candidate suppliers, including listing suppliers having a highest keyword matching score above suppliers with lower keyword matching scores (Kenedy [0062-0070] describes order results by prioritizing different features and factors including a degree of similarity between keywords).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Flinn et al. (US 2007/0112712) further in view of Sweeney et al. (US 2005/0203800).
As per Claim 20 Subbloie describes limiting the number of selected offers on Pg. 22, but does not explicitly recite limiting the keywords in the profile.  Neither Subbloie nor Flinn explicitly recite limiting the keywords in the profile.  However, Sweeney teaches a system and method for communicating vendor offers.  Sweeney further teaches:
further comprising: the system imposing an upper limit on a number of supplier keywords for the supplier profile (Sweeney [0040] describes how user preferences may be expressed in profiles and can extent to acceptable and unacceptable formats including putting size limits on profiles).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to create a supplier profile with keywords to include the ability to limit the size of a profile because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By limiting the keywords that define a profile, the combination enables that profiles are reasonably defined so that searches/matching or processing can be executed without causing runtime errors or bottleneck issues during execution.  
As per Claim 21 Subbloie/Flinn describes limiting the number of selected offers on Pg. 22, but does not explicitly recite limiting the keywords in the profile. Sweeney further teaches:
wherein the upper limit of supplier keywords is equal to or less than 20 total supplier keywords(Sweeney [0040] describes how user preferences may be .  
Sweeney is combined based on the reasons and rationale set forth in the rejection of Claim 20 above. 
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the profile size limits to be an upper limit of less than or equal to 20 and a lower limit of 10 because applicant has not disclosed that the specific number of keywords solves any stated problem, is used for a particular purpose nor provides any advantage. Further, Sweeney would have been expected by those of ordinary skill in the art to perform equally well with either any designated size constraints on the profile because by defining what constitutes as acceptable or unacceptable for profile content, the combination would reduce processing times while also providing satisfactory data for matching/evaluation purposes.
Therefore, it would have been an obvious matter of design choice to modify Sweeney to obtain the invention as claimed.
As per Claim 22 Subbloie describes limiting the number of selected offers on Pg. 22, but does not explicitly recite limiting the keywords in the profile. Kenedy describes in at least [0038, 0046, 0059, 0075] utilizing thresholds to address correlations to determine what constitutes a match.
wherein the upper limit of supplier keywords is 10 total supplier keywords (Sweeney [0040] describes how user preferences may be expressed in profiles .
Sweeney is combined based on the reasons and rationale set forth in the rejection of Claim 20 above. 
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the profile size limits to be an upper limit of less than or equal to 20 and a lower limit of 10 because applicant has not disclosed that the specific number of keywords solves any stated problem, is used for a particular purpose nor provides any advantage. Further, Sweeney would have been expected by those of ordinary skill in the art to perform equally well with either any designated size constraints on the profile because by defining what constitutes as acceptable or unacceptable for profile content, the combination would reduce processing times while also providing satisfactory data for matching/evaluation purposes..
Therefore, it would have been an obvious matter of design choice to modify Sweeney to obtain the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roustant et al. (US 2004/0093321) Search Engine with Structured Contextual Clustering, describes knowledge management using keyword searching and filtering where specific terms and patterns are evaluated.
Makhija et al. (US 2013/0262104) Procurement System that utilizes a knowledge model to perform term matching and filtering for an intelligent search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




                                                                                                                                                                                                                                                                                                                                                                                          /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623